Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

Between

Employer : Enigma Technology International Corporation

Employee : Kim Sing CHENG

 

For valuable consideration, the employer and the employee agree as follows:

 

1.DUTIES AND JOB DESCRIPTION

1.1The employee is employed in the position of CFO and will undertake all
necessary duties as are generally performed by individuals who are employed in
such a capacity.

1.2The employee also agrees to perform further duties incidental to the general
job description.

1.3The position is full time necessarily based in Hong Kong.

1.4The employee is lawfully employable in Hong Kong and warrants that no
immigration consents are required to undertake the duties envisaged herein.

2.PERIOD OF EMPLOYMENT

2.1the employee will commence on 1st of April 2018, the employer may, in its
absolute discretion, terminate the employee’s employment, for any reason with
one month notice or cause.

2.2The working hours of the position shall be from 9 am to 6 pm Monday to Friday
(inclusive).

3.REMUNERATION

3.1Your monthly basic salary will be HK$45,000 at each month-end. It will be
calculated on a pro-rata basis if you join in a part month. Your salary is
confidential information which should not be shared or discussed with any
colleague or outsider.

3.2The employee will also be given the following benefits:

You are entitled to 14 working days’ annual leave for each completed year of
service with us. You will be allocated leave on a pro-rata basis for periods of
less than a full year. This leave accrues on a pro-rata basis and must be taken
by 31 December each year.

 



 

 

 

4.DISCIPLINE

The employee agrees to abide by all the rules and regulations of the employer at
all times while employed.

5.TERMINATION

Employment of the employee under this agreement may be terminated:

(A)By you giving to 1 month notice in writing, or payment in lieu of notice in
which case your employment under this agreement terminates with effect from the
date from which such payment in lieu of notice is calculated and all salary,
gratuity, benefits, allowances, entitlements and perquisites under this
agreement cease to accrue from the date of termination; or

(B)By giving you 1 month notice in writing, or paying you three month’s wages in
lieu of notice of termination in which case your employment under this agreement
terminates with effect from the date from which such payment in lieu of notice
is calculated and all salary, gratuity, benefit, allowances, entitlements and
perquisites under this agreement cease to accrue from the date of termination.

6.ENTIRE AGREEMENT

6.1No modification of this employment agreement will be effective unless it is
in writing and is signed by both the employer and the employee.

6.2This employment agreement binds and benefits both parties and any successors.

6.3This employment agreement is governed by the laws of Hong Kong.

6.4This employment agreement and any accompanying ‘offer of employment’ is the
entire agreement between the employer and employee.

6.5The employee also agrees to sign and/or execute any further document
necessary to allow the employer the right, title or patent to any such
inventions or creations.

7.NON-SOLICITATION

The employee agrees that she/he will not solicit or approach any of the
employer’s customer’s, clients or suppliers upon the discharge of this
employment agreement. The employee recognizes the employer’s legitimate business
interest in respect of the employer’s customer’s, clients and suppliers and as
such agrees that any breach of this clause shall entitle the employer to
injunctive relief and/or liquidated damages and/or account of profits for any
said breach, or otherwise.

 



 

 

 

8.EXECUTION

THE ABOVE TERMS ARE OFFERED BY THE EMPLOYER AND ACCEPTED BY THE EMPLOYEE AND
EVIDENCED BY REQUISTE AND DULY AUTHORIZED SIGNATURES ON THE DATE WRITTEN BELOW.
THIS AGREEMENT WILL ONLY BECOME BINDING WHEN CONDITION 1.4 IS SATISFIED.

 



Signed by employer   Signed by employee       /s/ Ratanaphon Wongnapachant   /s/
Kim Sing Cheng For and on behalf to the employer   Print Name : Kim Sing CHENG
Date: April 1, 2018   Date: April 1, 2018

 

 



 

